Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 9, 10, 12-14, 16, 21, 22, 27-30  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carper et al. (U.S. Pub No. 2020/0310408 A1).


1, Carper teaches a method of wireless communication performed by an unmanned aerial vehicle (UAV), comprising: transmitting a communication associated with a registration of the UAV with a mobile network that is to provide service to the UAV during flight of the UAV; and providing one or more initial categories, associated with a characteristic of at least one of the UAV or a flight of the UAV, for association with the registration [par 0046,  Each drone tag 410 is associated with a corresponding subscriber 170. The base station 114 receives flight data from a drone 10 and transmits data to the drone 10 from the base station. The base station server 116 uses an input application program interface (API) to provide data via the API to each subscriber. The drone tag 410 reports data including ID, coordinates, and condition-responsive information to the base station 114 in response to commands. A flight plan stored in said RFID drone tag 420 is selectively updated].

2. Carper illustrates the method of claim 1, wherein the one or more initial categories include at least one of: a flight control type category, a flight category, a mission category, an area of operation category, or a combination thereof [par 0047, The drone tag memory includes storage for constraints, such as a flight plan, company operation policies, and other operating considerations. in the RFID drone tag 420 and selectively updating the flight plan. The method performed by the system comprises communicating from the base station 114 to a plurality of individual drone operators 160 each associated with a drone ID tag, receiving requests from the operators for permission to change flight parameters, forwarding the requests to a responsible authority, and returning any authorization to an operator].

3. Carper demonstrate the method of claim 1, wherein the one or more initial categories are provided to a UAV service supplier to permit the UAV service supplier to supply the one or more initial categories to the mobile network [par 0004, 0035, Some examples of key stakeholders in the drone community are operators, owners, employees, federal, state, and local governmental agencies, shareholders, suppliers, service providers, service companies 100—operate a base station 114 to provide communication between a drone operating company and one or more drones, coordination and communication between selected stake holders, maintaining infrastructure, providing and maintaining a server to process data and control operation].


4, Carper creates the method of claim 3, wherein the one or more initial categories are provided with a communication associated with a registration of the UAV with the UAV service supplier [par 0057, The data fields 600 hold drone information and are used by the drone tag 410 to define, execute, communicate, and report actions of the drone 10. Field 602 contains the unique identity of the drone 10, e.g., serial number. Field 602 may also include a registration number which identifies the drone 10 to a regulating agency such as the FAA]. 


 9, Carper discloses the method of claim 1, further comprising: transmitting, to a UAV service supplier, a flight plan that includes one or more updated categories that are based at least in part on the flight plan; and receiving, from the UAV service supplier, an approval of the flight plan [par 0047, The drone tag memory includes storage for constraints, such as a flight plan, company operation policies, and other operating considerations. in the RFID drone tag 420 and selectively updating the flight plan. The method performed by the system comprises communicating from the base station 114 to a plurality of individual drone operators 160 each associated with a drone ID tag, receiving requests from the operators for permission to change flight parameters, forwarding the requests to a responsible authority, and returning any authorization to an operator].

10. Carper provide the method of claim 9, wherein the flight plan includes the one or more updated categories and is transmitted to the UAV service supplier to permit the UAV service supplier to supply the one or more updated categories to the mobile network[par 0047, The drone tag memory includes storage for constraints, such as a flight plan, company operation policies, and other operating considerations. in the RFID drone tag 420 and selectively updating the flight plan. The method performed by the system comprises communicating from the base station 114 to a plurality of individual drone operators 160 each associated with a drone ID tag, receiving requests from the operators for permission to change flight parameters, forwarding the requests to a responsible authority, and returning any authorization to an operator].

12. Carper reveal the method of claim 9, further comprising receiving, from the mobile network, an indicator of an access class that is based at least in part on at least one of the one or more updated categories, the approval of the flight plan, or a combination thereof [par 0052, The accelerometers 442 are condition-responsive sensors which provide data to the RFID tag 420 to update current position of the drone 10 in said drone memory 428. In this manner, updated information may be provided without the necessity of a GPS signal. Consequently, position information may be maintained at all times even if the GPS signal is lost].


13. Carper defines the method of claim 12, further comprising obtaining prioritized service from the mobile network using the access class [Carper, claim 18,  establishing at least one class of subscribers; c. assigning each subscriber to at least one class; d. associating a drone tag with a corresponding subscriber; e. receiving flight data from a drone; f. providing an input application program interface (API)].


14. Carper illustrate a method of wireless communication performed by a network node, comprising: receiving one or more categories associated with a characteristic of at least one of an unmanned aerial vehicle (UAV) or a flight of the UAV; and prioritizing, based at least in part on the one or more categories, one or more resources served by a network that includes the network node and that provides service to the UAV during flight of the UAV[par 0046,  Each drone tag 410 is associated with a corresponding subscriber 170. The base station 114 receives flight data from a drone 10 and transmits data to the drone 10 from the base station. The base station server 116 uses an input application program interface (API) to provide data via the API to each subscriber. The drone tag 410 reports data including ID, coordinates, and condition-responsive information to the base station 114 in response to commands. A flight plan stored in said RFID drone tag 420 is selectively updated].

16. Carper teaches the method of claim 15,  Carper fail to show wherein the one or more categories are received, via the AMF of the network, from at least one of a UAV service supplier, a session management function (SMF), or a network exposure function (NEF) [par 0004, 0035, Some examples of key stakeholders in the drone community are operators, owners, employees, federal, state, and local governmental agencies, shareholders, suppliers, service providers, service companies 100—operate a base station 114 to provide communication between a drone operating company and one or more drones, coordination and communication between selected stake holders, maintaining infrastructure, providing and maintaining a server to process data and control operation].


21. Carper defines a method of wireless communication performed by a network device, comprising: receiving one or more categories associated with a characteristic of at least one of an unmanned aerial vehicle (UAV) or a flight of the UAV; and transmitting the one or more categories to one or more network nodes, in communication with the UAV, that provide service to the UAV during flight of the UAV [par 0046,  Each drone tag 410 is associated with a corresponding subscriber 170. The base station 114 receives flight data from a drone 10 and transmits data to the drone 10 from the base station. The base station server 116 uses an input application program interface (API) to provide data via the API to each subscriber. The drone tag 410 reports data including ID, coordinates, and condition-responsive information to the base station 114 in response to commands. A flight plan stored in said RFID drone tag 420 is selectively updated].

22. Carper describe the method of claim 21, wherein the one or more categories are received from at least one of the UAV, a UAV service supplier, a session management function (SMF) associated with the one or more network nodes in communication with the UAV, or a network exposure function (NEF) associated with the one or more network nodes in communication with the UAV[par 0004, 0035, Some examples of key stakeholders in the drone community are operators, owners, employees, federal, state, and local governmental agencies, shareholders, suppliers, service providers, service companies 100—operate a base station 114 to provide communication between a drone operating company and one or more drones, coordination and communication between selected stake holders, maintaining infrastructure, providing and maintaining a server to process data and control operation].

27. Carper discloses an unmanned aerial vehicle (UAV) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: transmit a communication associated with a registration of the UAV with a mobile network that is to provide service to the UAV during flight of the UAV: and provide one or more initial categories, associated with a characteristic of the UAV or a flight of the UAV, for association with the registration [par 0046,  Each drone tag 410 is associated with a corresponding subscriber 170. The base station 114 receives flight data from a drone 10 and transmits data to the drone 10 from the base station. The base station server 116 uses an input application program interface (API) to provide data via the API to each subscriber. The drone tag 410 reports data including ID, coordinates, and condition-responsive information to the base station 114 in response to commands. A flight plan stored in said RFID drone tag 420 is selectively updated].

28. Carper defines the UAV of claim 27, wherein the one or more processors are further configured to: transmit, to a UAV service supplier, a flight plan that includes one or more updated categories that are based at least in part on the flight plan; and receive, from the UAV service supplier, an approval of the flight plan[par 0004, 0035, Some examples of key stakeholders in the drone community are operators, owners, employees, federal, state, and local governmental agencies, shareholders, suppliers, service providers, service companies 100—operate a base station 114 to provide communication between a drone operating company and one or more drones, coordination and communication between selected stake holders, maintaining infrastructure, providing and maintaining a server to process data and control operation].

29. Carper teaches the UAV of claim 28, wherein the one or more processors are further configured to receive, from the mobile network, an indicator of an access class that is based at least in part on at least one of the one or more updated categories, the approval of the flight plan, or a combination thereof [par 0047, The drone tag memory includes storage for constraints, such as a flight plan, company operation policies, and other operating considerations. in the RFID drone tag 420 and selectively updating the flight plan. The method performed by the system comprises communicating from the base station 114 to a plurality of individual drone operators 160 each associated with a drone ID tag, receiving requests from the operators for permission to change flight parameters, forwarding the requests to a responsible authority, and returning any authorization to an operator].

30.Carper conveys the UAV of claim 29, wherein the one or more processors are further configured to obtain prioritized service from the mobile network using the access class [Carper, claim 18,  establishing at least one class of subscribers; c. assigning each subscriber to at least one class; d. associating a drone tag with a corresponding subscriber; e. receiving flight data from a drone; f. providing an input application program interface (API)].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carper et al. (U.S. Pub No. 2020/0310408 A1) in view of MURPHY et al. (U.S. Pub No. 2020/0336901 A1). 

5. Carper describes the method of claim 1, Carper fail to show wherein the one or more initial categories are provided to the mobile network.
 	In an analogous art MURPHY show wherein the one or more initial categories are provided to the mobile network [par 0015, The behavior characteristics of a user device may include information such as the number of base stations that are in the range of the user device at a given moment, a traveling trajectory of the user device, a speed of the user device, a ratio between the uplink data transmitted by the user device to a wireless communication network].
	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Carper and MURPHY because  network to implement behavior-based unmanned aerial vehicle (UAV) detection.


6. Carper and MURPHY disclose the method of claim 5, wherein the one or more initial categories are provided with the communication associated with the registration of the UAV [par 0046, As further described with respect to FIG. 4, the RFID tag 420 includes an identifier section, processing section, and identity register, and encryption processor. FIG. 4 also discloses a transmitter and receiver module 488 included in operating hardware 400. The base station 114 receives flight data from a drone 10 and transmits data to the drone 10 from the base station. The base station server 116 uses an input application program interface (API) to provide data via the API to each subscriber]. 

7. Carper and MURPHY display the method of claim 5, wherein the one or more initial categories are provided with a communication associated with a subscription of the UAV to the mobile network [Carper abstract,  From a multitude of data fields, unique data sets are created in correspondence with requirements of stakeholders. Drone tags including encryption, communication, and processing circuitry which are operated to interact with individual drone operators communicates with specific drones, sub scribers, and with outside agencies on behalf of subscribers. Data at rest may be encrypted or decrypted].

8.Carper and MURPHY provides the method of claim 7, wherein the communication associated with the registration of the UAV with the mobile network includes an indicator that triggers the mobile network to retrieve the one or more initial categories provided with the communication associated with the subscription of the UAV [Carper, par 0072, FIG. 9 comprises rows dealing with the following types of data respectively: (1) creation of a new user account; (2) login by the new user; (3) loading of user details; (4) entering a new tag in the system; (5) storing a key in secure memory; (6) acquiring data and encrypting the data with the key; (7) sending data over the Internet to the drone information database; (8) in the alternative to sending data over the Internet, sending data to a portable interactive device for temporary storage].



11. Carper creates the method of claim 9, Carper fail to show further comprising transmitting the one or more updated categories to the mobile network.
 	In an analogous art MURPHY show further comprising transmitting the one or more updated categories to the mobile network [par 0015, The  behavior characteristics of a user device may include information such as the number of base stations that are in the range of the user device at a given moment, a traveling trajectory of the user device, a speed of the user device, a ratio between the uplink data transmitted by the user device to a wireless communication network].
	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Carper and MURPHY because  network to implement behavior-based unmanned aerial vehicle (UAV) detection.


Claim(s) 17-19, 23-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Carper et al. (U.S. Pub No. 2020/0310408 A1) in view of Zhu et al. (U.S. Pub No. 2020/0336901 A1). 

17. Carper and Zhu convey the method of claim 15, Carper fail to show wherein receiving the one or more categories includes receiving the one or more categories retrieved by the AMF of the network from storage.
 	In an analogous art Zhu show wherein receiving the one or more categories includes receiving the one or more categories retrieved by the AMF of the network from storage [par 0142, the AMF receives indication information from the NWDAF, and the indication information is used to indicate that the type of the UE is the UAV].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Carper and Zhu because the AMF determines, based on first policy information, whether a type of the UE is a UAV.


18. Carper disclose the method of claim 15, Carper fail to show wherein the one or more categories are one or more first categories, and wherein the method further comprises: receiving one or more second categories from the UAV; and prioritizing the one or more first categories from the AMF of the network over the one or more second categories from the UAV.
 	In an analogous art Zhu show wherein the one or more categories are one or more first categories, and wherein the method further comprises: receiving one or more second categories from the UAV; and prioritizing the one or more first categories from the AMF of the network over the one or more second categories from the UAV [par 0195, method, a trigger occasion of secondary authentication may be in a process of first authentication, in other words, in the registration procedure of the UE, both the first authentication and the secondary authentication are performed. The new AMF notifies the DN-AAA to perform authentication on the UE. It should be noted that a network element triggering the secondary authentication is not limited to the new AMF network element]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Carper and Zhu because the AMF determines, based on first policy information, whether a type of the UE is a UAV.


19. Carper disclose the method of claim 14, Carper fail to show wherein receiving the one or more categories includes receiving a Quality of Service (QoS) indicator associated with the one or more categories.
 	In an analogous art Zhu show wherein receiving the one or more categories includes receiving a Quality of Service (QoS) indicator associated with the one or more categories [par 0080, network element is responsible for user plane network element selection, user plane network element redirection, IP address allocation, bearer establishment, modification and release, and QoS control].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Carper and Zhu because the AMF determines, based on first policy information, whether a type of the UE is a UAV.


23.Carper display the method of claim 21, Carper fail to show further comprising receiving an indication of an access and mobility management function (AMF) serving the UAV, wherein the one or more categories are transmitted to the AMF based at least in part on the indication.
 	In analogous art Zhu show further comprising receiving an indication of an access and mobility management function (AMF) serving the UAV, wherein the one or more categories are transmitted to the AMF based at least in part on the indication [par 0142, the AMF receives indication information from the NWDAF, and the indication information is used to indicate that the type of the UE is the UAV].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Carper and Zhu because the AMF determines, based on first policy information, whether a type of the UE is a UAV.


 24,Carper creates the method of claim 23, Carper fail to show wherein the indication of the AMF serving the UAV is received from a network exposure function (NEF) associated with the one or more network nodes in communication with the UAV
 	In an analogous art Zhu show wherein the indication of the AMF serving the UAV is received from a network exposure function (NEF) associated with the one or more network nodes in communication with the UAV[par 0048,0084, method, the communications device is an AMF network element, an MME, or an SMF network element. . The NEF can securely expose a network capability and an event to a third party, to enhance or improve application service quality].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Carper and Zhu because a NEF can securely expose a network capability and an event to a third party, to enhance or improve application service quality.

25. Carper disclose the method of claim 21, Carper fail to show wherein the one or more categories are transmitted to at least one of a session management function (SMF) or a network exposure function (NEF) associated with the one or more network nodes in communication with the UAV.
 	In an analogous art Zhu show wherein the one or more categories are transmitted to at least one of a session management function (SMF) or a network exposure function (NEF) associated with the one or more network nodes in communication with the UAV[par 0201, The SMF determines, based on first policy information, whether a type of the UE is a UAV].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Carper and Zhu because a NEF can securely expose a network capability and an event to a third party, to enhance or improve application service quality.

26. Carper disclose the method of claim 21, Carper fail to show wherein the one or more categories are transmitted to a policy control function (PCF) to permit the PCF to determine a quality of service (QoS) indicator based at least in part on the one or more categories and transmit the QoS indicator to at least one of a session management function (SMF) or a network exposure function (NEF) associated with the one or more network nodes in communication with the UAV.
 	In an analogous art Zhu show wherein the one or more categories are transmitted to a policy control function (PCF) to permit the PCF to determine a quality of service (QoS) indicator based at least in part on the one or more categories and transmit the QoS indicator to at least one of a session management function (SMF) or a network exposure function (NEF) associated with the one or more network nodes in communication with the UAV [par 0087, An interface between the SMF network element and the UPF network element is referred to as an N4 interface. An interface between the PCF network element and the AF network element is referred to as an N5 interface. An interface between the UPF network element and a DN is referred to as an N6 interface. An interface between the SMF network element and the PCF network element is referred to as an N7 interface]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Carper and Zhu because a NEF can securely expose a network capability and an event to a third party, to enhance or improve application service quality.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carper et al. (U.S. Pub No. 2020/0310408 A1) in view of Zhu et al. (U.S. Pub No. 2020/0336901 A1) in further view of Cochran et al. (U.S. Pub No. 2019/0197643 A1)


20. Carper create the method of claim 14, Carper fail to show further comprising determining a measure of Quality of Service (QoS) based at least in part on the one or more categories, wherein the prioritizing is based at least in part on the measure of QoS.
 	In an analogous art Cochran show further comprising determining a measure of Quality of Service (QoS) based at least in part on the one or more categories, wherein the prioritizing is based at least in part on the measure of QoS [par 0166, For example, in an implementation where a higher comparative measure (e.g., a higher performance metric or quality score) is indicative of better performance and/or QoS by an item provider, the item-provider submissions may be ranked according to the comparative measures, from highest to lowest. In other implementations, where a lower comparative measure (e.g., a lower performance metric or quality score) is indicative of better performance and/or QoS by an item provider].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Carper and Cochran because this a comparative measure for an item-provider submission received from the item provider, such that the performance and/or QoS of the corresponding item providers is accounted for when ranking item-provider submission.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/KHALED M KASSIM/Primary Examiner, Art Unit 2468